Conger, J. This was an action brought by appellee against appellants to recover the value of a.dog killed by appellants, and a judgment rendered for $50. The defense was that appellants were hunting for wolves, that appellee’s dog had a striking resemblance to a wolf, that they in good faith believed it to be one, and killed it as such. Many points are made, and a lengthy argument filed to show that error in the trial below was committed, but we are inclined to think that no material error occurred to the prejudice of appellants. The jury held them liable for the value of the dog, and we do not see how they could have done otherwise under the evidence. Appellants are clearly liable for the damages caused by their mistake, notwithstanding they were acting in good faith. We see no reason for interfering with the conclusion reached by the jury, and the judgment will be affirmed. Judgment affirmed.